This is an appeal from a decree of the circuit court of Taylor County declaring that the sum of $4,474.31 which was on deposit to the credit of the City of Grafton in the Grafton Banking and Trust Company when it ceased business October 10, 1931, is a trust fund now held by the receiver of the bank for the benefit of the city, under the principle applied inCounty Court v. Bank, 112 W. Va. 476, 164 S.E. 659.
In pursuance of a requirement of the city's charter, Acts 1913, ch. 79, sec. 9, the city authorities designated said bank as a depository for city funds for one year beginning December 1, 1929, and required of the bank a $10,000 bond which was promptly executed and approved. When the year expired there was on deposit to the city's credit the sum of $13,060.34. The account was continued in active manner until the bank closed.
Preliminary to a determination of the city's right to have the said balance of account declared a trust fund, there should be ascertainment of whether there is liability on the bond. The sureties should be before the court. County Court of GreenbrierCounty v. Bank of Williamsburg, 114 W. Va. 703, 173 S.E. 784.
Therefore we reverse the decree and remand the cause for further proceedings not at variance with this opinion.
Reversed and remanded. *Page 723